                       Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 1 of 42

Policy Number:            US00080794DO17A                                     Indian Harbor Insurance Company
Renewal of Number:        N/A                                                     Members of the XL America Companies



      EXECUTIVE AND CORPORATE SECURITIES
    LIABILITY INSURANCE POLICY DECLARATIONS


Regulatory Office                                                                                    Executive Offices
505 Eagleview Blvd. Suite 100                                                                       70 Seaview Avenue
Dept: Regulatory                                                                              Stamford, CT 06902-6040
Exton, PA 19341-1120                                                                           Telephone 877-953-2636
Telephone 800-688-1840

THIS IS A CLAIMS MADE POLICY. EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS POLICY ONLY APPLIES TO CLAIMS
FIRST MADE DURING THE POLICY PERIOD OR, IF APPLICABLE, THE OPTIONAL EXTENSION PERIOD. THE LIMIT OF
LIABILITY AVAILABLE TO PAY DAMAGES OR SETTLEMENTS SHALL BE REDUCED AND MAY BE EXHAUSTED BY THE
PAYMENT OF DEFENSE EXPENSES. THIS POLICY DOES NOT PROVIDE FOR ANY DUTY BY THE INSURER TO DEFEND
ANY INSURED. PLEASE READ AND REVIEW THE POLICY CAREFULLY.

THE INSURER(S) NAMED HEREIN IS (ARE) NOT LICENSED BY THE STATE OF NEW YORK, NOT SUBJECT TO
ITS SUPERVISION, AND IN THE EVENT OF THE INSOLVENCY OF THE INSURER(S), NOT PROTECTED BY THE
NEW YORK STATE SECURITY FUNDS. THE POLICY MAY NOT BE SUBJECT TO ALL OF THE REGULATIONS
OF THE INSURANCE DEPARTMENT PERTAINING TO POLICY FORMS.


Item 1. Name and Mailing Address of Parent Company:
        Amtrust Financial Services, Inc.
                           rd
        59 Maiden Lane, 43 Floor
        New York, NY 10038

Item 2. Policy Period: Inception Date: October 21, 2017             Expiration Date: October 21, 2018
               At 12:01AM Standard Time at your Mailing Address Shown Above

Item 3. Limit of Liability:
(A) $250,000        Maximum Aggregate Sublimit of Liability each Policy Period for all Investigation Demands

(B) $5,000,000      Maximum Aggregate Limit of Liability each Policy Period (including Defense Expenses) for all
                    Loss from all Claims, Investigation Demands and Interviews

Item 4. Retentions:
          $0.00           each Insured Person under INSURING AGREEMENT I (A) or (D)
          $5,000,000      each Claim, other than a Securities Claim, under INSURING AGREEMENT I (B) or (E)
          $5,000,000      each Securities Claim under INSURING AGREEMENT I (B) or (C)
          $0.00           each Investigation Demand under INSURING AGREEMENT I (F)
Item 5. Optional Extension Period:
         Length of Optional Extension Period: One Year after the end of the Policy Period, if elected.
         Premium for Optional Extension Period:   $1,000,000.00
Item 6. Pending and Prior Litigation Date:          October 21, 2017

Item 7. Notices required to be given to the Insurer must be addressed to:
         XL Professional Insurance
                                   th
         100 Constitution Plaza, 17 Floor
         Hartford, CT 06103
         Toll Free Telephone: 877-953-2636 or proclaimnewnotices@xlcatlin.com
Item 8. Premium:
        Taxes, Surcharges or Fees        $0.00
        Total Policy Premium             $500,000.00
BR 70 01 0914                                                                                                Page 1 of 2
                       © 2014 X.L. America, Inc. All Rights Reserved May not be copied without permission.
                                                                                                              EXHIBIT 2
                  Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 2 of 42


         EXECUTIVE AND CORPORATE SECURITIES LIABILITY INSURANCE POLICY DECLARATIONS


Item 9. Policy Form and Endorsements Attached at Issuance:
BR 71 00 09 14 XL 80 24 03 03 IHIC-NYSOP (02/07) BR 83 63 11 16 XL 83 13 05 00 BR 83 11 03 15
BR 83 106 07 17 XL 80 72 06 13 XL 80 74 07 13 XL 80 75 07 14

THESE DECLARATIONS AND THE POLICY, WITH THE ENDORSEMENTS, ATTACHMENTS, AND THE APPLICATION SHALL CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE INSURER AND THE INSURED RELATING TO THIS INSURANCE.




BR 70 01 09 14                                                                                     Page 2 of 2
                                                                                             EXHIBIT 2
                  Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 3 of 42



                                             IN WITNESS

                             INDIAN HARBOR INSURANCE COMPANY

                                       REGULATORY OFFICE
                               505 EAGLEVIEW BOULEVARD, SUITE 100
                                    DEPARTMENT: REGULATORY
                                      EXTON, PA 19341-1120
                                       PHONE: 800-688-1840



 It is hereby agreed and understood that the following In Witness Clause supercedes any and all other
 In Witness clauses in this policy.

 All other provisions remain unchanged.




 IN WITNESS WHEREOF, the Insurer has caused this policy to be executed and attested, and, if
 required by state law, this policy shall not be valid unless countersigned by a duly authorized
 representative of the Insurer.




  Joseph Tocco                                              Toni Ann Perkins
  President                                                 Secretary




LAD 400 0314 IHIC                                                                                Page 1 of 1
             ©2014 X.L. America, Inc. All rights reserved. May not copied without permission.

                                                                                                EXHIBIT 2
               Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 4 of 42

                              NOTICE TO POLICYHOLDERS


     U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL
                               (“OFAC”)

 No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions
 of your policy. You should read your policy and review your Declarations page for complete
 information on the coverages you are provided.

 This Policyholder Notice provides information concerning possible impact on your insurance
 coverage due to the impact of U.S. Trade Sanctions1. Please read this Policyholder Notice carefully.

 In accordance with the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
 regulations, or any other U.S. Trade Sanctions applied by any regulatory body, if it is determined that
 you or any other insured, or any person or entity claiming the benefits of this insurance has violated
 U.S. sanctions law, is a Specially Designated National and Blocked Person (“SDN”), or is owned or
 controlled by an SDN, this insurance will be considered a blocked or frozen contract. When an
 insurance policy is considered to be such a blocked or frozen contract, neither payments nor
 premium refunds may be made without authorization from OFAC. Other limitations on the premiums
 and payments also apply.



 1
   “U.S Trade Sanctions” may be promulgated by Executive Order, act of Congress, regulations from
 the U.S. Departments of State, Treasury, or Commerce, regulations from the State Insurance
 Departments, etc.




PN CW 05 1017
            ©2017 X.L. America, Inc. All rights reserved. May not be copied without permission.
            Includes copyrighted material of Insurance Services Office, Inc., with its permission.


                                                                                               EXHIBIT 2
                   Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 5 of 42




                    POLICYHOLDER DISCLOSURE
                           NOTICE OF TERRORISM
                           INSURANCE COVERAGE

Coverage for acts of terrorism is already included in your current policy. You are hereby notified
that under the Terrorism Risk Insurance Act, as amended in 2015, the definition of act of terrorism
has changed. As defined in Section 102(1) of the Act: The term “act of terrorism” means any act
that is certified by the Secretary of the Treasury, in consultation with the Secretary of Homeland
Security, and the Attorney General of the United States—to be an act of terrorism; to be a violent
act or an act that is dangerous to human life, property, or infrastructure; to have resulted in
damage within the United States, or outside the United States in the case of certain air carriers or
vessels or the premises of a United States mission; and to have been committed by an individual or
individuals as part of an effort to coerce the civilian population of the United States or to influence
the policy or affect the conduct of the United States Government by coercion. Under your existing
coverage, any losses resulting from certified acts of terrorism may be partially reimbursed by the
United States Government under a formula established by federal law. Under this formula, the
United States Government generally reimburses 85% through 2015; 84% beginning on January 1,
2016; 83% beginning on January 1, 2017; 82% beginning on January 1, 2018; 81% beginning on
January 1, 2019; and 80% beginning on January 1, 2020, of covered terrorism losses exceeding the
statutorily established deductible paid by the insurance company providing the coverage.
However, your policy may contain other exclusions that may affect your coverage. The Terrorism
Risk Insurance Act, as amended, contains a $100 billion cap that limits U.S. Government
reimbursement as well as insurers’ liability for losses resulting from certified acts of terrorism
when the amount of such losses exceeds $100 billion in any one calendar year. If the aggregate
insured losses for all insurers exceed $100 billion, your coverage may be reduced.

The portion of your annual premium that is attributable to coverage for acts of terrorism is:
$ waived. Any premium waiver is only valid for the current Policy Period.


I ACKNOWLEDGE THAT I HAVE BEEN NOTIFIED THAT UNDER THE TERRORISM RISK INSURANCE
ACT, AS AMENDED, ANY LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM UNDER MY
POLICY COVERAGE MAY BE PARTIALLY REIMBURSED BY THE UNITED STATES GOVERNMENT
AND I HAVE BEEN NOTIFIED OF THE AMOUNT OF MY PREMIUM ATTRIBUTABLE TO SUCH
COVERAGE.

Name of Insurer:    Indian Harbor Insurance Company

Policy Number:      US00080794DO17A


____________________________
Signature of Insured

____________________________
Print Name and Title

____________________________
Date




                                                                                                 EXHIBIT 2
               Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 6 of 42

                               NOTICE TO POLICYHOLDERS

                                                PRIVACY POLICY

The XL Catlin insurance group (the “Companies”), believes personal information that we collect about our
customers, potential customers, and proposed insureds (referred to collectively in this Privacy Policy as
“customers”) must be treated with the highest degree of confidentiality. For this reason and in compliance with
the Title V of the Gramm-Leach-Bliley Act (“GLBA”), we have developed a Privacy Policy that applies to all of our
companies. For purposes of our Privacy Policy, the term “personal information” includes all information we obtain
about a customer and maintain in a personally identifiable way. In order to assure the confidentiality of the
personal information we collect and in order to comply with applicable laws, all individuals with access to personal
information about our customers are required to follow this policy.

Our Privacy Promise

Your privacy and the confidentiality of your business records are important to us. Information and the analysis of
information is essential to the business of insurance and critical to our ability to provide to you excellent, cost-
effective service and products. We understand that gaining and keeping your trust depends upon the security and
integrity of our records concerning you. Accordingly, we promise that:

1. We will follow strict standards of security and confidentiality to protect any information you share with us or
   information that we receive about you;
2. We will verify and exchange information regarding your credit and financial status only for the purposes of
   underwriting, policy administration, or risk management and only with reputable references and clearinghouse
   services;
3. We will not collect and use information about you and your business other than the minimum amount of
   information necessary to advise you about and deliver to you excellent service and products and to administer
   our business;
4. We will train our employees to handle information about you or your business in a secure and confidential
   manner and only permit employees authorized to use such information to have access to such information;
5. We will not disclose information about you or your business to any organization outside the XL Catlin
   insurance group of Companies or to third party service providers unless we disclose to you our intent to do so
   or we are required to do so by law;
6. We will not disclose medical information about you, your employees, or any claimants under any policy of
   insurance, unless you provide us with written authorization to do so, or unless the disclosure is for any
   specific business exception provided in the law;
7. We will attempt, with your help, to keep our records regarding you and your business complete and accurate,
   and will advise you how and where to access your account information (unless prohibited by law), and will
   advise you how to correct errors or make changes to that information; and
8. We will audit and assess our operations, personnel and third party service providers to assure that your
   privacy is respected.

Collection and Sources of Information

We collect from a customer or potential customer only the personal information that is necessary for (a)
determining eligibility for the product or service sought by the customer, (b) administering the product or service
obtained, and (c) advising the customer about our products and services. The information we collect generally
comes from the following sources:
 Submission – During the submission process, you provide us with information about you and your business,
    such as your name, address, phone number, e-mail address, and other types of personal identification
    information;
 Quotes – We collect information to enable us to determine your eligibility for the particular insurance product
    and to determine the cost of such insurance to you. The information we collect will vary with the type of
    insurance you seek;
 Transactions – We will maintain records of all transactions with us, our affiliates, and our third party service
    providers, including your insurance coverage selections, premiums, billing and payment information, claims
    history, and other information related to your account;
PN CW 02 1015
                                    © 2015 X.L. America, Inc. All Rights Reserved.
                                        May not be copied without permission.

                                                                                                  EXHIBIT 2
                    Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 7 of 42

                                NOTICE TO POLICYHOLDERS
   Claims – If you obtain insurance from us, we will maintain records related to any claims that may be made
    under your policies. The investigation of a claim necessarily involves collection of a broad range of
    information about many issues, some of which does not directly involve you. We will share with you any facts
    that we collect about your claim unless we are prohibited by law from doing so. The process of claim
    investigation, evaluation, and settlement also involves, however, the collection of advice, opinions, and
    comments from many people, including attorneys and experts, to aid the claim specialist in determining how
    best to handle your claim. In order to protect the legal and transactional confidentiality and privileges
    associated with such opinions, comments and advice, we will not disclose this information to you; and
   Credit and Financial Reports – We may receive information about you and your business regarding your
    credit. We use this information to verify information you provide during the submission and quote processes
    and to help underwrite and provide to you the most accurate and cost-effective insurance quote we can
    provide.

Retention and Correction of Personal Information

We retain personal information only as long as required by our business practices and applicable law. If we
become aware that an item of personal information may be materially inaccurate, we will make reasonable effort
to re-verify its accuracy and correct any error as appropriate.

Storage of Personal Information

We have in place safeguards to protect data and paper files containing personal information.

Sharing/Disclosing of Personal Information

We maintain procedures to assure that we do not share personal information with an unaffiliated third party for
marketing purposes unless such sharing is permitted by law. Personal information may be disclosed to an
unaffiliated third party for necessary servicing of the product or service or for other normal business transactions
as permitted by law.

We do not disclose personal information to an unaffiliated third party for servicing purposes or joint marketing
purposes unless a contract containing a confidentiality/non-disclosure provision has been signed by us and the
third party. Unless a consumer consents, we do not disclose “consumer credit report” type information obtained
from an application or a credit report regarding a customer who applies for a financial product to any unaffiliated
third party for the purpose of serving as a factor in establishing a consumer’s eligibility for credit, insurance or
employment. “Consumer credit report type information” means such things as net worth, credit worthiness,
lifestyle information (piloting, skydiving, etc.) solvency, etc. We also do not disclose to any unaffiliated third party
a policy or account number for use in marketing. We may share with our affiliated companies information that
relates to our experience and transactions with the customer.

Policy for Personal Information Relating to Nonpublic Personal Health Information

We do not disclose nonpublic personal health information about a customer unless an authorization is obtained
from the customer whose nonpublic personal information is sought to be disclosed. However, an authorization
shall not be prohibited, restricted or required for the disclosure of certain insurance functions, including, but not
limited to, claims administration, claims adjustment and management, detection, investigation or reporting of
actual or potential fraud, misrepresentation or criminal activity, underwriting, policy placement or issuance, loss
control and/or auditing.

Access to Your Information

Our employees, employees of our affiliated companies, and third party service providers will have access to
information we collect about you and your business as is necessary to effect transactions with you. We may also
disclose information about you to the following categories of person or entities:


PN CW 02 1015
                                    © 2015 X.L. America, Inc. All Rights Reserved.
                                       May not be copied without permission.

                                                                                                         EXHIBIT 2
                    Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 8 of 42

                                  NOTICE TO POLICYHOLDERS
   Your independent insurance agent or broker;
   An independent claim adjuster or investigator, or an attorney or expert involved in the claim;
   Persons or organizations that conduct scientific studies, including actuaries and accountants;
   An insurance support organization;
   Another insurer if to prevent fraud or to properly underwrite a risk;
   A state insurance department or other governmental agency, if required by federal, state or local laws; or
   Any persons entitled to receive information as ordered by a summons, court order, search warrant, or
    subpoena.

Violation of the Privacy Policy

Any person violating the Privacy Policy will be subject to discipline, up to and including termination.




For more information or to address questions regarding this privacy statement, please contact your broker.




PN CW 02 1015
                                    © 2015 X.L. America, Inc. All Rights Reserved.
                                       May not be copied without permission.

                                                                                                          EXHIBIT 2
             Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 9 of 42

                           NOTICE TO POLICYHOLDERS

                                             FRAUD NOTICE


   Arkansas         Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                    benefit or knowingly presents false information in an application for insurance is guilty
                    of a crime and may be subject to fines and confinement in prison.
   Colorado         It is unlawful to knowingly provide false, incomplete, or misleading facts or
                    information to an insurance company for the purpose of defrauding or
                    attempting to defraud the company. Penalties may include imprisonment, fines,
                    denial of insurance, and civil damages. Any insurance company or agent of an
                    insurance company who knowingly provides false, incomplete, or misleading
                    facts or information to a policyholder or claimant for the purpose of defrauding
                    or attempting to defraud the policyholder or claimant with regard to a settlement
                    or award payable from insurance proceeds shall be reported to the Colorado
                    Division of Insurance within the Department of Regulatory Agencies.
   District of      WARNING: It is a crime to provide false or misleading information to an insurer for the
   Columbia         purpose of defrauding the insurer or any other person. Penalties include imprisonment
                    and/or fines. In addition, an insurer may deny insurance benefits if false information
                    materially related to a claim was provided by the applicant.
   Florida          Any person who knowingly and with intent to injure, defraud, or deceive any insurer
                    files a statement of claim or an application containing any false, incomplete, or
                    misleading information is guilty of a felony of the third degree.
   Kansas           A "fraudulent insurance act" means an act committed by any person who, knowingly
                    and with intent to defraud, presents, causes to be presented or prepares with
                    knowledge or belief that it will be presented to or by an insurer, purported insurer,
                    broker or any agent thereof, any written, electronic, electronic impulse, facsimile,
                    magnetic, oral, or telephonic communication or statement as part of, or in support of, an
                    application for the issuance of, or the rating of an insurance policy for personal or
                    commercial insurance, or a claim for payment or other benefit pursuant to an insurance
                    policy for commercial or personal insurance which such person knows to contain
                    materially false information concerning any fact material thereto; or conceals, for the
                    purpose of misleading, information concerning any fact material thereto.
   Kentucky         Any person who knowingly and with intent to defraud any insurance company or other
                    person files an application for insurance containing any materially false information or
                    conceals, for the purpose of misleading, information concerning any fact material
                    thereto commits a fraudulent insurance act, which is a crime.
   Louisiana        Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                    benefit or knowingly presents false information in an application for insurance is guilty
                    of a crime and may be subject to fines and confinement in prison.
   Maine            It is a crime to knowingly provide false, incomplete or misleading information to an
                    insurance company for the purpose of defrauding the company. Penalties may include
                    imprisonment, fines, or denial of insurance benefits.
   Maryland         Any person who knowingly or willfully presents a false or fraudulent claim for payment
                    of a loss or benefit or who knowingly or willfully presents false information in an
                    application for insurance is guilty of a crime and may be subject to fines and
                    confinement in prison.
   New Jersey       Any person who includes any false or misleading information on an application for an
                    insurance policy is subject to criminal and civil penalties.
   New Mexico       ANY PERSON WHO KNOWINGLY PRESENTS A FALSE OR FRAUDULENT CLAIM
                    FOR PAYMENT OF A LOSS OR BENEFIT OR KNOWINGLY PRESENTS FALSE
                    INFORMATION IN AN APPLICATION FOR INSURANCE IS GUILTY OF A CRIME
                    AND MAY BE SUBJECT TO CIVIL FINES AND CRIMINAL PENALTIES.




PN CW 01 0617                                                                                 Page 1 of 3
                             © 2017 X.L. America, Inc. All Rights Reserved.
                                 May not be copied without permission.
                                                                                              EXHIBIT 2
          Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 10 of 42

                         NOTICE TO POLICYHOLDERS

   New York       General: All applications for commercial insurance, other than automobile
                  insurance: Any person who knowingly and with intent to defraud any insurance
                  company or other person files an application for insurance or statement of claim
                  containing any materially false information, or conceals for the purpose of misleading,
                  information concerning any fact material thereto, commits a fraudulent insurance act,
                  which is a crime, and shall also be subject to a civil penalty not to exceed five thousand
                  dollars and the stated value of the claim for each such violation.

                  All applications for automobile insurance and all claim forms: Any person who
                  knowingly makes or knowingly assists, abets, solicits or conspires with another to make
                  a false report of the theft, destruction, damage or conversion of any motor vehicle to a
                  law enforcement agency, the department of motor vehicles or an insurance company,
                  commits a fraudulent insurance act, which is a crime, and shall also be subject to a civil
                  penalty not to exceed five thousand dollars and the value of the subject motor vehicle
                  or stated claim for each violation.

                  Fire: Any person who knowingly and with intent to defraud any insurance company or
                  other person files an application for insurance containing any false information, or
                  conceals for the purpose of misleading, information concerning any fact material
                  thereto, commits a fraudulent insurance act, which is a crime.

                  The proposed insured affirms that the foregoing information is true and agrees that
                  these applications shall constitute a part of any policy issued whether attached or not
                  and that any willful concealment or misrepresentation of a material fact or
                  circumstances shall be grounds to rescind the insurance policy.
   Ohio           Any person who, with intent to defraud or knowing that he is facilitating a fraud against
                  an insurer, submits an application or files a claim containing a false or deceptive
                  statement is guilty of insurance fraud.
   Oklahoma       WARNING: Any person who knowingly, and with intent to injure, defraud or deceive
                  any insurer, makes any claim for the proceeds of an insurance policy containing any
                  false, incomplete or misleading information is guilty of a felony.
   Pennsylvania   All Commercial Insurance, Except As Provided for Automobile Insurance:
                  Any person who knowingly and with intent to defraud any insurance company or other
                  person files an application for insurance or statement of claim containing any materially
                  false information or conceals for the purpose of misleading, information concerning any
                  fact material thereto commits a fraudulent insurance act, which is a crime and subjects
                  such person to criminal and civil penalties.

                  Automobile Insurance: Any person who knowingly and with intent to injure or defraud
                  any insurer files an application or claim containing any false, incomplete or misleading
                  information shall, upon conviction, be subject to imprisonment for up to seven years
                  and the payment of a fine of up to $15,000.
   Puerto Rico    Any person who knowingly and with the intention of defrauding presents false
                  information in an insurance application, or presents, helps, or causes the
                  presentation of a fraudulent claim for the payment of a loss or any other benefit,
                  or presents more than one claim for the same damage or loss, shall incur a
                  felony and, upon conviction, shall be sanctioned for each violation by a fine of
                  not less than five thousand dollars ($5,000) and not more than ten thousand
                  dollars ($10,000), or a fixed term of imprisonment for three (3) years, or both
                  penalties. Should aggravating circumstances [be] present, the penalty thus
                  established may be increased to a maximum of five (5) years, if extenuating
                  circumstances are present, it may be reduced to a minimum of two (2) years.




PN CW 01 0617                                                                                Page 2 of 3
                            © 2017 X.L. America, Inc. All Rights Reserved.
                                May not be copied without permission.
                                                                                             EXHIBIT 2
              Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 11 of 42

                             NOTICE TO POLICYHOLDERS

   Rhode Island       Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                      benefit or knowingly presents false information in an application for insurance is guilty
                      of a crime and may be subject to fines and confinement in prison.
   Tennessee          All Commercial Insurance, Except As Provided for Workers’ Compensation It is a
                      crime to knowingly provide false, incomplete or misleading information to an insurance
                      company for the purpose of defrauding the company. Penalties include imprisonment,
                      fines and denial of insurance benefits.

                      Workers’ Compensation: It is a crime to knowingly provide false, incomplete or
                      misleading information to any party to a workers’ compensation transaction for the
                      purpose of committing fraud. Penalties include imprisonment, fines and denial of
                      insurance benefits.
   Utah               Workers’ Compensation: Any person who knowingly presents false or fraudulent
                      underwriting information, files or causes to be filed a false or fraudulent claim for
                      disability compensation or medical benefits, or submits a false or fraudulent report or
                      billing for health care fees or other professional services is guilty of a crime and may be
                      subject to fines and confinement in state prison.
   Virginia           It is a crime to knowingly provide false, incomplete or misleading information to an
                      insurance company for the purpose of defrauding the company. Penalties include
                      imprisonment, fines and denial of insurance benefits.
   Washington         It is a crime to knowingly provide false, incomplete or misleading information to an
                      insurance company for the purpose of defrauding the company. Penalties include
                      imprisonment, fines and denial of insurance benefits.
   West Virginia      Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                      benefit or knowingly presents false information in an application for insurance is guilty
                      of a crime and may be subject to fines and confinement in prison.
   All Other States   Any person who knowingly and willfully presents false information in an application for
                      insurance may be guilty of insurance fraud and subject to fines and confinement in
                      prison. (In Oregon, the aforementioned actions may constitute a fraudulent insurance
                      act which may be a crime and may subject the person to penalties).




PN CW 01 0617                                                                                     Page 3 of 3
                                © 2017 X.L. America, Inc. All Rights Reserved.
                                    May not be copied without permission.
                                                                                                 EXHIBIT 2
              Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 12 of 42
                                                                                                XL 80 24 03 03
Endorsement No.: 1                                          Effective: October 21, 2017
Named Insured: Amtrust Financial Services, Inc.             12:01 A.M. Standard Time
Policy No.: US00080794DO17A                                 Insurer: Indian Harbor Insurance Company




                  TERRORISM PREMIUM ENDORSEMENT


Please note: The portion of your annual premium set forth in Item 8. of the Declarations that is attributable to
coverage for acts of terrorism is: $ waived.




All other terms, conditions and limitations of this Policy shall remain unchanged.




XL 80 24 03 03                                                                                            Page 1 of 1
                                                                                                    EXHIBIT 2
              Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 13 of 42

Endorsement No.: 2                                           Effective: October 21, 2017
Named Insured: Amtrust Financial Services, Inc.              12:01 A.M. Standard Time
Policy No.: US00080794DO17A                                  Insurer: Indian Harbor Insurance Company




                     SERVICE OF PROCESS ENDORSEMENT

Indian Harbor Insurance Company (hereafter referred to as "the Company") pursuant to the provisions of
Regulation 41, promulgated by New York (11 NYCRR 27.16) by issuance of this policy hereby appoints
the Superintendent of Insurance of the State of New York to be its true and lawful attorney upon whom
may be served all lawful process in any proceeding instituted by or on behalf of an insured or beneficiary
arising out of this insurance policy. The Company hereby signifies its agreement that service of process
in such manner is of the same legal force and validity as personal service of process in New York upon
the Company.

For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and
his successors in office, as its true and lawful attorney upon whom may be served any lawful process in
any action, suit or proceeding instituted by or on behalf of the insured or any beneficiary hereunder
arising out of an Illinois exposure and this contract of insurance.


All other terms and conditions of this policy remain unchanged.




IHIC-NYSOP (02/07)




                                                                                                      EXHIBIT 2
                  Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 14 of 42
                                                                                                BR 83 63 11 16
Endorsement No.: 3                                          Effective: October 21, 2017
Named Insured: Amtrust Financial Services, Inc.             12:01 A.M. Standard Time
Policy No.: US00080794DO17A                                 Insurer: Indian Harbor Insurance Company




                               GENERAL E&O EXCLUSION

In consideration of the premium charged, no coverage will be available under this Policy for Loss from any Claim,
Interview or Investigation Demand based upon, arising out of, directly or indirectly resulting from, in consequence
of, or in any way involving any actual or alleged act, error, omission, misstatement, misleading statement or
breach of duty in connection with the rendering of, or actual or alleged failure to render, any services for others for
a fee or commission or on any other compensated basis by any person or entity otherwise entitled to coverage
under this Policy.



All other terms, conditions and limitations of this Policy shall remain unchanged.




BR 83 63 11 16                                                                                    Page 1 of 1
             © 2016 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
                                                                                                         EXHIBIT 2
                  Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 15 of 42
                                                                                                XL 83 13 05 00
Endorsement No.: 4                                          Effective: October 21, 2017
Named Insured: Amtrust Financial Services, Inc.             12:01 A.M. Standard Time
Policy No.: US00080794DO17A                                 Insurer: Indian Harbor Insurance Company




          INSURANCE COMPANY ERRORS AND OMISSIONS
                      ENDORSEMENT


In consideration of the premium charged:

(1)     Whenever used in this endorsement, the term “Insurance Contract” means any policy or agreement of
        insurance, reinsurance or indemnity, including but not limited to bonds, annuities, endowments, pension
        contracts and risk management self-insurance programs, pools or similar programs.

(2)     No coverage will be available under this Policy for Loss, including Defense Expenses, resulting from any
        Claim based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way
        involving:

        (a)      any actual or alleged refusal to offer, issue or renew, or the cancellation of, any Insurance
                 Contract;

        (b)      any actual or alleged failure or refusal to pay or in the delay in the payment of, benefits due or
                 alleged to have been due under any Insurance Contract;

        (c)      any actual or alleged lack of good faith or unfair dealing in the handling of any claim or obligation
                 under any Insurance Contract, or in the brokering or underwriting of insurance policies or risks;

        (d)      any actual or alleged conduct of the Company or of any Insured Person as an insurance agent or
                 broker in the negotiation, placement or maintenance of any Insurance Contract; or

        (e)      any actual or alleged failure to effect or maintain reinsurance.




All other terms, conditions and limitations of this Policy remain unchanged.




XL 83 13 05 00                                                                                            Page 1 of 1

                                                                                                        EXHIBIT 2
                 Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 16 of 42
                                                                                                BR 83 11 03 15
Endorsement No.: 5                                          Effective: October 21, 2017
Named Insured: Amtrust Financial Services, Inc.             12:01 A.M. Standard Time
Policy No.: US00080794DO17A                                 Insurer: Indian Harbor Insurance Company




                                PRIOR ACTS EXCLUSION


In consideration of the premium charged, no coverage will be available for any Claim, Interview or Investigation
Demand based upon, arising out of, directly or indirectly resulting from, in consequence of or in any way involving
any act, error, omission, misstatement, misleading statement, neglect, breach of duty or Wrongful Act committed
or allegedly committed prior to October 21, 2017.



All other terms, conditions and limitations of this Policy shall remain unchanged.




BR 83 11 03 15                                                                                    Page 1 of 1
             © 2015 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
                                                                                                     EXHIBIT 2
                 Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 17 of 42
                                                                                               BR 83 106 07 17
Endorsement No.: 6                                          Effective: October 21, 2017
Named Insured: Amtrust Financial Services, Inc.             12:01 A.M. Standard Time
Policy No.: US00080794DO17A                                 Insurer: Indian Harbor Insurance Company




 SPECIFIC INVESTIGATION/CLAIM/LITIGATION/EVENT OR
                 ACT ENDORSEMENT


In consideration of the premium charged, without in any way limiting the effectiveness of Section III Exclusions
(B)(1) and (2) of the Policy, no coverage shall be available under this Policy for any Loss in connection with: (i)
any of the Claim(s), Interview(s), Investigation Demand(s), notices, events, investigations or actions set forth in
subparagraph (1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16) (hereinafter “Events”); (ii) the prosecution, adjudication,
settlement, disposition, resolution or defense of: (a) any Event; or (b) any Claim, Interview or Investigation
Demand arising from any Event; or (iii) any Wrongful Act, underlying facts, circumstances, acts or omissions in
any way relating to any Event.

EVENT(S)

(1) Erk Erginer, Derivatively on Behalf of Nominal Defendant AmTrust Financial Services, Inc., Plaintiff, v.
     Michael Karfunkel, George Karfunkel, Barry D. Zyskind, Donald T. DeCarlo, Abraham Gulkowitz, Isaac M.
     Neuberger, Jay J. Miller, Max G. Caviet, Ronald E. Pipoly, Jr., Maiden Holdings, Ltd., Maiden Insurance
     Company, Ltd., Defendants and AmTrust Financial Services, Inc., Nominal Defendant. Listed on 10k filed on
     3/15/2009
(2) Tower Group Stockholder Derivative Lawsuit received by AIG on 4/22/2017, Case Number: 13-cv-5852-AT
     (S.D.N.Y.)
(3) Cambridge Retirement Systems Stockholder Derivative Action filed on 4/07/2017, Case Number: 10879-CB
(4) Shaya Lerner Stockholder Derivative Action received by AIG on 2/08/2018, Index Number: 650538/2016
(5) David Shaev Profit Sharing Plan Stockholder Derivative Action filed on 04/27/2017
(6) Lily Ding Stockholder Derivative Action filed on 4/19/2017, Case Number : 1:17-cv-00433
(7) Benjamin Miller Class Action lawsuit recived by AIG on 3/08/2017, Case Number: 2:17-cv-01608
(8) West Palm Beach Police Pension Fund Stockholder Derivative Action filed on 5/11/2017, Case Number:
     1:17-cv-00553
(9) City of Lauderhill Police Officers Retirement Plan Stockholder Derivative Action filed on 6/28/2017
     U.S. District Court for the District of Delaware case number 1:17-cv-00843-UNA
(10) Pompano Beach Police & Firefighters Retirement System Stockholder Derivative Action filed on 6/28/2017
     U.S. District Court for the District of Delaware case number 1:17-cv-00843-UNA
(11) In re AmTrust Financial Services, Inc. Securities Litigation listed on 10Q filed 8/09/2017
(12) Miller v. AmTrust, Zyskind, and Pipoly listed on 10Q filed 8/09/2017
(13) Rubel v. AmTrust, Zyskind, and Pipoly; Sachetti v. AmTrust, Zyskind, and Pipoly listed on 10Q 8/09/2017
(14) Albano v. AmTrust Financial Services, Inc. et al. listed on 10Q filed 8/09/2017
(15) Rikhard Dauber, Pompano Beach Police & Firefighters Retirement System, Nestor Shust, and the City of
     Lauderhill Police Officers’ Retirement Plan Books and Records demands filed in April, May and June, 2017
(16) Trust Risk Group Dispute listed on 10k filed on 02/29/2016

It is further understood and agreed that no coverage shall be available under this Policy for any Loss in
connection with:

(A) any restatement, retraction, amendment or revision of in part or in whole:

        (i)     any document or statement filed or submitted or required to be filed or submitted with the
                Securities and Exchange Commission or any other similar federal, state or local agency
                (including but limited to any 10Ks, 10Qs or annual reports); or

        (ii)    any written or oral statement made regarding the assets, revenues, sales or financial conditions
                of the Company,
BR 83 106 07 17                                                                                   Page 1 of 1
             © 2017 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
                                                                                                        EXHIBIT 2
                  Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 18 of 42




        based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way involving
        any Event or the resolution of said Event; and

B) any Claim, Interview or Investigation Demand based upon, arising out of, directly or indirectly resulting from,
in consequence of, or in any way involving an Interrelated Wrongful Act, regardless of whether or not such Claim,
Interview or Investigation Demand involved the same or different Insureds, the same or different legal causes of
action or the same or different claimants or is brought in the same or different venue or resolved in the same or
different forum.



All other terms, conditions and limitations of this Policy shall remain unchanged.




BR 83 106 07 17                                                                                   Page 1 of 2
             © 2017 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
                                                                                                         EXHIBIT 2
                 Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 19 of 42
                                                                                                 XL 80 72 06 13
Endorsement No.: 7                                           Effective: October 21, 2017
Named Insured: Amtrust Financial Services, Inc.              12:01 A.M. Standard Time
Policy No.: US00080794DO17A                                  Insurer: Indian Harbor Insurance Company


                            LINKED LIMIT ENDORSEMENT


In consideration of the premium charged, the Insured agrees with the Insurer that the total of all limits of liability
under this Policy and any and all other insurance policies issued or reinsured by the Insurer or its affiliates
scheduled hereunder to the Insured or any of the Insured’s worldwide affiliates, officers, directors, or employees,
(this Policy together with all such other policies being referred to herein as “Program Policies”) shall not exceed
the amount of the Program Aggregate Limit indicated below:

Program Aggregate Limit: $5,000,000

Schedule of Program Policies: (list all policies below):


              Named Insured                   Issuing XL Group           Policy Number            Policy Period
                                              Insurer
Policy 1      Amtrust Europe Ltd              XL Insurance Company       GB00072074DO17A          October 21, 2017 –
                                              SE                                                  October 21, 2018
Policy 2      Shanghai First Response         Ping An Property &         HK00015582DO17A          October 21, 2017 –
              Serivce Company Limited         Casualty Insurance                                  October 21, 2018
                                              Company of China, Ltd.
Policy 3      Amtrust International           XL Insurance Company       IE00018434DO17A          October 21, 2017 –
              Underwriters, LTD               SE                                                  October 21, 2018
Policy 4      Amtrust Insurance               XL Insurance Company       NL00007339DO17A          October 21, 2017 –
              Luxembourg SA                   SE                                                  October 21, 2018
Policy 5      All Insurance Management        XL Specialty Insurance     US00081230DO17A          October 21, 2017 –
              Limited                         Company                                             October 21, 2018

In the event that any payment is made under this Policy or any other Program Policy with the effect that the
Program Aggregate Limit is exceeded, the Insured under this Policy shall immediately upon the request of the
Insurer pay to the Insurer the sum of such excess.



All other terms, conditions and limitations of this Policy shall remain unchanged.




XL 80 72 06 13                                                                                     Page 1 of 1
              © 2013 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
                                                                                                         EXHIBIT 2
                 Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 20 of 42
                                                                                                XL 80 74 07 13
Endorsement No.: 8                                          Effective: October 21, 2017
Named Insured: Amtrust Financial Services, Inc.             12:01 A.M. Standard Time
Policy No.: US00080794DO17A                                 Insurer: Indian Harbor Insurance Company




            SIMULTANEOUS TERMINATION ENDORSEMENT


In consideration of the premium charged, it is understood and agreed that if this Policy is canceled pursuant to
Section VI General Conditions (E)(1) or (E)(2) of the Policy, any and all other insurance policies issued or
reinsured by the Insurer or its affiliates scheduled below to the Insured or any of the Insured’s worldwide affiliates,
officers, directors, or employees, (this Policy together with all such other policies being referred to herein as
“Program Policies”), shall be deemed terminated and cancelled automatically and simultaneously with this Policy.

Schedule of Program Policies:

    #         Named Insured            Issuing XL Group Insurer          Policy Number             Policy Period
           Amtrust Europe Ltd          XL Insurance Company SE         GB00072074DO17A          October 21, 2017 –
    1
                                                                                                October 21, 2018
           Shanghai First              Ping An Property &              HK00015582DO17A          October 21, 2017 –
    2      Response Serivce            Casualty Insurance                                       October 21, 2018
           Company Limited             Company of China, Ltd.
           Amtrust International       XL Insurance Company SE         IE00018434DO17A          October 21, 2017 –
    3
           Underwriters, LTD                                                                    October 21, 2018
           Amtrust Insurance           XL Insurance Company SE         NL00007339DO17A          October 21, 2017 –
    4
           Luxembourg SA                                                                        October 21, 2018
           All Insurance               XL Specialty Insurance          US00081230DO17A          October 21, 2017 –
    5
           Management Limited          Company                                                  October 21, 2018




All other terms, conditions and limitations of this Policy shall remain unchanged.




XL 80 74 07 13                                                                                     Page 1 of 1
              © 2013 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
                                                                                                        EXHIBIT 2
                 Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 21 of 42

                                                                                                XL 80 75 07 14
Endorsement No.: 9                                          Effective: October 21, 2017
Named Insured: Amtrust Financial Services, Inc.             12:01 A.M. Standard Time
Policy No.: US00080794DO17A                                 Insurer: Indian Harbor Insurance Company




                 WORLDWIDE COVERAGE ENDORSEMENT

In consideration of the premium charged, coverage available under this Policy shall extend outside the United
States of America, its territories or possessions anywhere in the world where legally permissible on an admitted
basis or under the following alternate bases of coverage:


            A. Permissible Unlicensed Coverage
            Coverage shall be provided on an unlicensed basis under Section I Insuring Agreements (A), (B) and
            (C) of the Policy within jurisdictions where the Insurer’s provision of coverage on an unlicensed basis
            is permissible via non-admitted, difference in condition, difference in limits coverage and/or pursuant
            to any relevant law or regulation applicable to the placement of coverage in the relevant jurisdiction;

            or

            B. Financial Interest Coverage
            Coverage shall be provided to the Parent Company for its financial interests pursuant to Section I
            Insuring Agreements (B) and (C) of the Policy located within jurisdictions where:

                 (i)     applicable law or regulation do not, to the best of the Insurer’s good faith knowledge,
                         allow it to provide coverage; and/or

                 (ii)    the Parent Company has elected that the Policy will not cover such entity directly but will
                         cover the Parent Company’s own financial interest in such entity.

            Where the financial interest coverage basis is triggered to indemnify the Parent Company under this
            Policy, the Insurer and Parent Company agree that:

                 (iii)   the Parent Company has a financial interest in the Companies intended to be covered
                         under Section I Insuring Agreements (B) and (C) of the Policy because the Parent
                         Company benefits financially from the continued operation of these Companies and/or
                         would be prejudiced by loss to, or damage to, or liability incurred by, or to Companies in
                         the operation of its business. Financial interest includes, but is not limited to, the value of
                         any direct or indirect shareholding of the Parent Company in such Companies intended to
                         be covered under Section I Insuring Agreements (B) and (C) of the Policy;

                 (iv)    subject to the terms, conditions, limitations and exceptions of this Policy, the Insurer shall
                         indemnify, by way of agreed valuation, the Parent Company in respect of its loss to its
                         financial interest, by payment to the Parent Company of a sum equal to that which would
                         be payable to the Companies intended to be covered under Section I Insuring
                         Agreements (B) and (C) of the Policy as if a policy with the same terms and conditions of
                         this Policy has been issued to such Companies in respect of its own interest, less the
                         amount of any indemnity actually received under any policy insuring such Companies in
                         respect of the same interest.

In all events this Endorsement shall not provide coverage to any entity or individual not otherwise provided
coverage under the terms, conditions and limitations of the Policy nor is this Endorsement intended to extend or
broaden the coverage otherwise available hereunder.

All other terms, conditions and limitations of the Policy shall remain unchanged.

XL 80 75 07 14                                                                                             Page 1 of 1
        © 2014 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
                                                                                                        EXHIBIT 2
                       Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 22 of 42

              EXECUTIVE AND CORPORATE SECURITIES LIABILITY INSURANCE COVERAGE FORM

      THIS IS A CLAIMS MADE POLICY WITH DEFENSE EXPENSES INCLUDED IN THE LIMIT OF LIABILITY.
                         PLEASE READ AND REVIEW THE POLICY CAREFULLY.

In consideration of the payment of the premium, and in reliance on all statements made and information
furnished to the Insurer identified in the Declarations (hereinafter the “Insurer”), including the Application,
and subject to all of the terms, conditions and limitations of all of the provisions of this Policy, the Insurer, the
Insured Persons and the Company agree as follows:

I.      INSURING AGREEMENTS

        (A)      The Insurer shall pay on behalf of the Insured Persons Loss resulting from a Claim first made
                 against the Insured Persons during the Policy Period for a Wrongful Act, except for Loss which the
                 Company is permitted or required to pay on behalf of the Insured Persons as indemnification.

        (B)      The Insurer shall pay on behalf of the Company Loss resulting from a Claim first made against the
                 Insured Persons during the Policy Period for a Wrongful Act to the extent the Company is required
                 or permitted to pay on behalf of the Insured Persons as indemnification.

        (C)      The Insurer shall pay on behalf of the Company Loss resulting solely from any Securities Claim first
                 made against the Company during the Policy Period for a Wrongful Act.

        (D)      The Insurer shall pay on behalf of the Insured Persons Defense Expenses resulting from an
                 Interview, except for Defense Expenses which the Company is permitted or required to pay on
                 behalf of the Insured Persons as indemnification.

        (E)      The Insurer shall pay on behalf of the Company Defense Expenses incurred by the Insured
                 Persons resulting from an Interview to the extent the Company is required or permitted to pay on
                 behalf of the Insured Persons such Defense Expenses.

        (F)      The Insurer shall pay on behalf of the Company Defense Expenses incurred by the Company
                 resulting from any Investigation Demand first made during the Policy Period.

II.     DEFINITIONS

        (A)      "Application" means:

                 (1)       any application, including attachments thereto, or any written information or representation,
                           provided to the Insurer by or on behalf of an Insured in connection with the underwriting of
                           this Policy; and

                 (2)       any publicly available document filed by the Company with the U.S. Securities and Exchange
                           Commission or any state, local or foreign equivalent during the twelve (12) months preceding
                           this Policy’s Inception Date.

        (B)      "Change In Control" means:

                 (1)       the merger or acquisition of the Parent Company, or of all or substantially all of its assets by
                           another entity such that the Parent Company is not the surviving entity; or

                 (2)       any person, entity or an affiliated group of persons or entities acting together, acquire (a)
                           interest representing more than fifty percent (50%) of the voting, appointment or designation
                           power for the selection of the majority of the directors, management committee members or
                           members of the board of managers of the Parent Company, as applicable to its organization,
                           or (b) such rights pursuant to written contract or the by-laws, charter, operating agreement or
                           similar document of the Parent Company;




BR 71 00 09 14                          .                                                                   Page 1 of 14
                        © 2014 X.L. America, Inc. All Rights Reserved May not be copied without permission.
                                                                                                               EXHIBIT 2
                       Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 23 of 42

        (C)      “Claim” means:

                 (1)       any written demand (other than an Investigation Demand) for:

                           (a)      monetary or non-monetary relief, including injunctive relief; or

                           (b)      arbitration, mediation or other alternative dispute resolution proceeding;

                 (2)       any civil, criminal, administrative or regulatory proceeding commenced by:

                           (a)      service of a complaint or similar pleading;

                           (b)      return of an indictment, information, notice of charges or similar document;

                           (c)      an official written request for extradition of any Insured Person or the execution of a
                                    warrant for the arrest of any Insured Person where such execution is an element of
                                    extradition;

                 (3)       any investigation of an Insured Person commenced by a written statement from an
                           Enforcement Authority identifying such Insured Person as the subject of an investigation,
                           including any target letter, Wells Notice or similar document;

                 (4)       any subpoena served upon an Insured Person for testimony or documents in connection with
                           a formal or informal investigation of the Company by any Enforcement Authority; and

                 (5)       any Corporate Manslaughter Charge.

        (D)      "Company" means the Parent Company and any Subsidiary created or acquired on or before the
                 Inception Date set forth in ITEM 2 of the Declarations or during the Policy Period, subject to
                 GENERAL CONDITIONS VI (D). The term Company shall include any such entity as a debtor in
                 possession, as such term is used in Chapter 11 of the United States Bankruptcy Code or any
                 equivalent provision in any foreign jurisdiction.

        (E)      “Corporate Manslaughter Charge” means a formal criminal proceeding commenced in the United
                 Kingdom against an Insured Person of the Company domiciled or incorporated in the United
                 Kingdom for involuntary manslaughter (including constructive manslaughter or gross negligence
                 manslaughter) in his or her capacity as a director or officer of the Company and directly related to the
                 business of the Company.

        (F)      "Defense Expenses" means reasonable and necessary legal fees, expenses and other costs
                 (including experts’ fees):

                 (1)       incurred in the investigation, adjustment, settlement, defense and/or appeal of any Claim,
                           Investigation Demand or Interview, including any preparation for such an Interview;

                 (2)       incurred due to the arrest and detainment or incarceration of any Insured Person in his or her
                           capacity as a director or officer of the Company and directly related to the business of the
                           Company;

                 (3)       incurred in connection with any Claim under section 304 of the Sarbanes-Oxley Act of 2002 or
                           imposed pursuant to section 954 of the Dodd-Frank Wall Street Reform and Consumer
                           Protection Act; or

                 (4)       incurred in the defense of any Corporate Manslaughter Charge;

                 Defense Expenses will not include the Company's overhead expenses or any salaries, wages, fees,
                 or benefits of its directors, officers or employees.




BR 71 00 09 14                          .                                                                   Page 2 of 14
                        © 2014 X.L. America, Inc. All Rights Reserved May not be copied without permission.
                                                                                                               EXHIBIT 2
                       Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 24 of 42

        (G)      "Employment Practices Wrongful Act" means any actual or alleged:

                 (1)       wrongful termination of employment whether actual or constructive;

                 (2)       employment discrimination of any kind, including violation of any federal, state or local law
                           involving employment or discrimination in employment, which would deprive or potentially
                           deprive any person of employment opportunities or otherwise adversely affect his or her status
                           as an employee because of such person's race, color, religion, age, sex, national origin,
                           disability, pregnancy, or other protected status;

                 (3)       sexual or other harassment in the workplace; or

                 (4)       wrongful deprivation of career opportunity, employment related misrepresentations, retaliatory
                           treatment against an employee of the Company, failure to promote, demotion, wrongful
                           discipline or evaluation, refusal to hire, negligent hiring, or negligent supervision.

        (H)      “Enforcement Authority” means any federal, state, local or foreign law enforcement or governmental
                 regulatory authority, including the United States Departments of Justice and Labor, Securities and
                 Exchange Commission, attorneys general, or the enforcement unit of any securities exchange or
                 similar self-regulatory organization.

        (I)      "Insured" means the Insured Persons and the Company.

        (J)      "Insured Person" means:

                 (1)       any past, present or future natural person director or officer, or member or manager of the
                           board of managers, of the Company and those persons serving in a functionally equivalent
                           role for the Parent Company or any Subsidiary operating or incorporated outside the United
                           States;

                 (2)       any past, present or future natural person employee of the Company (other than an individual
                           described in (J)(1) above) to the extent any Claim is: (a) a Securities Claim, or (b) made and
                           maintained against both such employee and an Insured Person as defined in (J)(1) above;

                 (3)       an individual identified in (J)(1) above who, with the consent of the Company, is or was
                           serving as a director, officer, trustee, regent or governor of a Non-Profit Entity; or

                 (4)       any individual identified in (J)(1) above who, with the consent of the Company is or was
                           serving in an elected or appointed position having fiduciary, supervisory or managerial duties
                           and responsibilities comparable to those of an Insured Person of the Company, regardless
                           of the name or title by which such position is designated, of a Joint Venture.

                 In addition:

                 In the event of the death, incapacity or bankruptcy of any individual identified above, any Claim
                 against the estate, heirs, legal representatives or assigns of such individual for a Wrongful Act of
                 such individual will be deemed to be a Claim against such individual.

                 The coverage otherwise available under this Policy to any Insured Person will be extended to such
                 Insured Person’s lawful spouse or domestic partner, but only to the extent such spouse or domestic
                 partner is a party to any Claim solely in his or her capacity as a spouse or domestic partner of such
                 persons and only for the purposes of any Claim seeking damages recoverable from marital
                 community property, property jointly held by any such person and spouse or domestic partner, or
                 property transferred from any such person to the spouse or domestic partner.

        (K)      "Interrelated Wrongful Acts" means any Wrongful Acts, based on, arising out of, directly or
                 indirectly resulting from, in consequence of, or in any way involving any of the same or related facts,
                 series of related facts, circumstances, situations, transactions or events.



BR 71 00 09 14                          .                                                                   Page 3 of 14
                        © 2014 X.L. America, Inc. All Rights Reserved May not be copied without permission.
                                                                                                               EXHIBIT 2
                       Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 25 of 42

        (L)      “Interview” means:

                 (1)       a written request first received by an Insured Person during the Policy Period for a voluntary
                           interview, meeting or sworn statement by:

                           (a)      any Enforcement Authority; or

                           (b)      the Company in connection with an Investigation Demand or an investigation or
                                    other inquiry of the Company by an Enforcement Authority; or

                 (2)       an arrest or confinement of an Insured Person during the Policy Period to a specified
                           residence or secure custodial premises operated by an Enforcement Authority, but only in
                           connection with the business of the Company or an Insured Person’s capacity as such or
                           due to his/her status as such;

                 provided that Interview will not include: any document production or discovery in a legal proceeding;
                 any request that is part of any routine or regularly scheduled oversight, compliance, audit, inspection
                 or examination; or any request that is part of an employment-related investigation or Claim. Any
                 Interview as defined in (L)(1) above first received, or as defined in (L)(2) above, occurring, prior to the
                 Inception Date of this Policy are not covered under this Policy.

        (M)      “Investigation Demand” means an investigation by the Company to determine whether it is in its best
                 interest to prosecute the allegations made by a security holder of the Company in a derivative
                 demand or action. An Investigation Demand shall be deemed first made upon the earlier of: receipt
                 of such allegations by the Company or service of a civil complaint or similar proceeding setting forth
                 such allegations.

        (N)      "Joint Venture" means any corporation, partnership, joint venture, association or other entity, other
                 than a Subsidiary, during any time in which the Parent Company, either directly or through one or
                 more Subsidiary(s);

                 (1)       owns or controls at least thirty-three percent (33%), but not more than fifty percent (50%), in
                           the aggregate of the outstanding securities or other interests representing the present right to
                           vote for the election or appointment of those persons of such an entity occupying elected or
                           appointed positions having fiduciary, supervisory or managerial duties and responsibilities
                           comparable to those of an Insured Person of the Company, regardless of the name or title
                           by which such position is designated, of a Joint Venture; or

                 (2)       has the right, by written contract, ownership of securities or otherwise, to elect, appoint or
                           designate at least thirty-three percent (33%) of those persons described in (N)(1) above.

        (O)      “Loss” means damages, judgments, settlements, pre-judgment and post-judgment interest or other
                 amounts (including punitive, exemplary or multiplied damages, where insurable by law) that any
                 Insured is legally obligated to pay and Defense Expenses, including that portion of any settlement
                 which represents the claimant’s attorneys’ fees. Loss will not include that portion which constitutes:

                 (1)       fines, penalties or taxes imposed by law; provided that Loss will specifically include:

                           (a)      civil penalties assessed against any Insured Person pursuant to Section 2(g)(2)(b) of
                                    the Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-2(g)(2)(b), the United Kingdom’s
                                    Bribery Act 2010 (2010 chapter 23), and Section 308 of the Sarbanes-Oxley Act of
                                    2002 (15 U.S.C. 7246(a)); and

                           (b)      solely with respect to Loss to which Insuring Agreement (A) applies, fines, penalties
                                    or taxes that an Insured Person is obligated to pay if such fines, penalties or taxes
                                    are insurable by law and are imposed in connection with such Insured Person’s
                                    service with an insolvent Company;

                 (2)       costs incurred by an Insured to comply with an order for non-monetary relief (including
                           injunctive relief) or with any agreement to provide such relief;

BR 71 00 09 14                          .                                                                   Page 4 of 14
                        © 2014 X.L. America, Inc. All Rights Reserved May not be copied without permission.
                                                                                                               EXHIBIT 2
                       Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 26 of 42

                 (3)       any amount which is uninsurable under the law pursuant to which this Policy is construed;
                           provided that the Insurer will not assert that the portion of any settlement or judgment in a
                           Claim arising from an initial or subsequent public offering of the Company’s securities
                           constitutes uninsurable loss due to the alleged violations of Section 11 and/or 12 of the
                           Securities Act of 1933 as amended (including alleged violations of Section 11 and/or 12 of the
                           Securities Act of 1933 by a Controlling Person pursuant to Section 15 of the Securities Act of
                           1933);

                 (4)       any amount arising out of the cleanup, containing, treating, testing, removing, disposing,
                           assessing, monitoring or similar costs relating to pollution, contaminants, waste of any kind,
                           pollutants, product defects that result in the release of hazardous materials or pollutants, or
                           any other hazardous materials;

                 (5)       any amount which represents or is substantially equivalent to an increase in the consideration
                           paid, or proposed to be paid, by the Company in connection with its purchase of any
                           securities or assets of any person, group of persons, or entity;

                 (6)       the return of any amounts required to be paid by an Insured Person pursuant to section 304
                           of the Sarbanes-Oxley Act of 2002 or promulgated under Section 954 of the Dodd-Frank Wall
                           Street Reform and Consumer Protection Act;

                 NOTE: With respect to judgments in which punitive, exemplary or multiplied damage are awarded, the
                       coverage provided by this Policy shall apply to the broadest extent permitted by law. If, based
                       on the written opinion of counsel for the Insured, punitive, exemplary or multiplied damages
                       are insurable under applicable law, the Insurer will not dispute the written opinion of counsel
                       for the Insured.

        (P)      "Non-Profit Entity" means any not-for-profit entity or not-for-profit organization.

        (Q)      "Parent Company" means the entity named in ITEM 1 of the Declarations.

        (R)      "Policy Period" means the period from the Inception Date to the Expiration Date set forth in ITEM 2 of
                 the Declarations or to any earlier cancellation date. Policy Period will include any Optional Extension
                 Period, if applicable.

        (S)      "Securities Claim" means a Claim, other than an administrative or regulatory proceeding against or
                 investigation of the Company:

                 (1)       made against any Insured for any actual or alleged violation of any federal, state or local
                           statute, regulation, or rule or common law regulating securities, including but not limited to the
                           purchase or sale of, or offer to purchase or sell, securities, which is:

                           (a)      brought by any person or entity resulting from, the purchase or sale of, or offer to
                                    purchase or sell, securities of the Company; or

                           (b)      brought by a security holder of the Company with respect to such security holder's
                                    interest in securities of the Company; or

                 (2)       brought derivatively on behalf of the Company by a security holder of the Company.

                 Notwithstanding the foregoing, the term Securities Claim shall include an administrative or regulatory
                 proceeding against, or a formal investigation of, the Company, but only if and only during the time that
                 such formal investigation or proceeding is also maintained against an Insured Person.




BR 71 00 09 14                          .                                                                   Page 5 of 14
                        © 2014 X.L. America, Inc. All Rights Reserved May not be copied without permission.
                                                                                                               EXHIBIT 2
                       Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 27 of 42

        (T)      "Subsidiary" means any entity during any time in which the Parent Company holds directly or
                 indirectly:

                 (1)      more than fifty percent (50%) of the voting rights or issued share capital of such entity;


                 (2)      between twenty percent (20%) and fifty percent (50%) of the voting rights or issued share
                          capital, together with control of the management of such entity; or

                 (3)      the right to appoint or remove a majority of the Board of Directors of such entity.

        (U)      "Wrongful Act" means:

                 (1)      any actual or alleged act, error, omission, misstatement, misleading statement, neglect, or
                          breach of duty by an Insured Person while acting in his or her capacity as such or due to his
                          or her status as such;

                 (2)      solely with respect to a Claim as defined in Definition (C)(4) of the Policy, any other matter
                          concerning an Insured Person solely by reason of his or her capacity as such or due to his or
                          her status as such;

                 (3)      solely with respect to Insuring Agreement (C) of the Policy, any actual or alleged act, error,
                          omission, misstatement, misleading statement, neglect, or breach of duty by the Company; or

                 (4)      any Employment Practices Wrongful Act by an Insured Person while acting in his or her
                          capacity as such or due to his or her status as such.

                 Solely with respect to determining whether a securities holder derivative lawsuit which names the
                 Company as a defendant (including as a nominal defendant) is a Securities Claim against such
                 Company for purposes of Insuring Agreement (C) of the Policy, any Wrongful Act as defined in
                 subparagraph (U)(1) above will also be deemed to be a Wrongful Act of the Company; provided that
                 this provision shall not be deemed to create coverage under this Policy for Loss from any
                 Investigation Demand pursuant to Insuring Agreement (F) of the Policy. Any such coverage shall
                 only be available pursuant to Insuring Agreement (F) of the Policy.

III.    EXCLUSIONS

        (A)      No coverage shall be available under this Policy for that portion of any Claim, Interview or
                 Investigation Demand made against an Insured:

                 (1)      for any actual or alleged bodily injury, sickness, mental anguish, emotional distress, libel,
                          slander, oral or written publication of defamatory or disparaging material, disease or death of
                          any person, or damage or destruction of any property including loss of use thereof; however,
                          this Exclusion (A)(1) will not apply to: (a) any allegations of libel, slander, defamation, mental
                          anguish or emotional distress if and only to the extent that such allegations are made as part
                          of a Claim for an Employment Practices Wrongful Act; (b) any Securities Claim; (c) for
                          Corporate Manslaughter Charges; or (d) any Claim to the extent coverage is provided under
                          Insuring Agreement, (A) of the Policy;

                 (2)      for any actual or alleged violation of the Employee Retirement Income Security Act of 1974
                          (ERISA) as amended or any regulations promulgated thereunder or any similar law, federal,
                          state or local law or regulation in connection with any pension, profit sharing or employee
                          benefit program established and/or sponsored by the Company in whole or in part for the
                          benefit of the directors, officers or employees of the Company;




BR 71 00 09 14                         .                                                                   Page 6 of 14
                       © 2014 X.L. America, Inc. All Rights Reserved May not be copied without permission.
                                                                                                              EXHIBIT 2
                   Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 28 of 42

                 (3)      by, on behalf of, or at the direction of the Company, or any Joint Venture or Non-Profit
                          Entity (but with respect to the Joint Venture or Non-Profit Entity, only against an Insured
                          Person for a Wrongful Act while acting in his or her capacity as a director, officer, trustee,
                          regent or governor of such Joint Venture or Non-Profit Entity, or as a person occupying an
                          elected or appointed position having fiduciary, supervisory or managerial duties and
                          responsibilities comparable to those of an Insured Person of the Company, regardless of the
                          name or title by which such position is designated of the Joint Venture); however, this
                          Exclusion (A)(3) will not apply to:

                          (a)      the extent a Claim is brought derivatively by a security holder of the Company, or by
                                   any Joint Venture or Non-Profit Entity who, when such Claim is made and
                                   maintained, is acting independently of, and without the solicitation, assistance,
                                   participation or intervention of any Insured Person unless such solicitation,
                                   assistance, participation or intervention is protected pursuant to Section 806 of the
                                   Sarbanes-Oxley Act of 2002 or any similar whistleblower statute, or the Company, or
                                   any Joint Venture or Non-Profit Entity;

                          (b)      the extent a Claim or Interview is brought by the Bankruptcy Trustee or Examiner of
                                   the Company, or by any Joint Venture or Non-Profit Entity or any assignee of such
                                   Trustee or Examiner, or any Receiver, Conservator, Rehabilitator, or Liquidator or
                                   comparable authority of the Company, Joint Venture, or Non-Profit Entity;

                          (c)      the extent a Claim is brought and maintained in a non-common law jurisdiction
                                   outside the United States of America, including its territories and possessions;

                          (d)      the extent a Claim or Interview is brought by a Creditors Committee of the
                                   Company, or any Joint Venture or Non-Profit Entity in the event the Company,
                                   Joint Venture, or Non-Profit Entity files for relief under Title 11 of the United States
                                   Code;

                          (e)      Defense Expenses covered under Insuring Agreement (A) or (D).

        (B)      No coverage shall be available under this Policy for any Claim, Interview or Investigation Demand
                 made against an Insured:

                 (1)      based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any
                          way involving any fact, circumstance, situation, transaction, event or Wrongful Act underlying
                          or alleged in any prior and/or pending litigation or administrative or regulatory proceeding or
                          arbitration against an Insured which was brought prior to the Pending and Prior Litigation
                          Date set forth in ITEM 6 of the Declarations;

                 (2)      based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any
                          way involving any fact, circumstance, situation, transaction, event or Wrongful Act which,
                          before the Inception Date of this Policy, was the subject of any notice given under any other
                          Management Liability policy, Directors and Officers liability policy or similar policy;

                 (3)      brought about or contributed to in fact by any:

                          (a)      deliberately fraudulent or deliberately criminal act or omission or any willful violation of
                                   any statute, rule or law by an Insured; or

                          (b)      profit or remuneration gained by an Insured to which such Insured is not legally
                                   entitled,

                          as determined by a final, non-appealable adjudication in the underlying action; however this
                          Exclusion (B)(3) will not apply to: (i) allegations in a Claim asserted against an Insured under
                          Section 11 and/or 12 of the Securities Act of 1933 as amended arising out of an initial or
                          subsequent public offering of the Company’s securities (including alleged violations of
                          Section 11 and/or 12 of the Securities Act of 1933 by a Controlling Person pursuant to Section
                          15 of the Securities Act of 1933); or (ii) Defense Expenses incurred in connection with a

BR 71 00 09 14                         .                                                                   Page 7 of 14
                       © 2014 X.L. America, Inc. All Rights Reserved May not be copied without permission.
                                                                                                              EXHIBIT 2
                   Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 29 of 42

                         Claim alleging violations of section 304 of the Sarbanes-Oxley Act of 2002 or section 954 of
                         the Dodd-Frank Wall Street Reform and Consumer Protection Act;

                 No conduct of any Insured will be imputed to any other Insured Person to determine the application
                 of any of the above EXCLUSIONS. Only the conduct of the chief executive officer and/or chief
                 financial officer of the Company will be imputed to the Company.

IV.     LIMIT OF LIABILITY, INDEMNIFICATION AND RETENTIONS

        (A)      The Insurer shall pay the amount of Loss in excess of the applicable Retention(s) set forth in ITEM 4
                 of the Declarations up to the Limit of Liability set forth in ITEM 3(B) of the Declarations.

        (B)      The amount set forth in ITEM 3(B) of the Declarations shall be the maximum aggregate Limit of
                 Liability of the Insurer under this Policy whether any Loss is covered under one or more Insuring
                 Agreements. Payment of Loss, including Defense Expenses, by the Insurer shall reduce the Limit of
                 Liability.

        (C)      The amount set forth in Item 3(A) of the Declarations shall be the maximum aggregate limit of liability
                 of the Insurer under this Policy resulting from all Investigation Demands first made during the Policy
                 Period, which amount is part of, and not in addition to, the maximum aggregate Limit of Liability for the
                 Policy as set forth in Item 3(B) of the Declarations.

        (D)      With respect to the Company's indemnification of its Insured Persons, the certificate of incorporation,
                 charter, by-laws, articles of association, or other organizational documents of the Parent Company,
                 each Subsidiary and each Non-Profit Entity or Joint Venture, will be deemed to require
                 indemnification to the Insured Persons to the fullest extent permitted by law.

        (E)      No Retention will be applicable to Loss, including Defense Expenses, under Insuring Agreements,
                 (A), (D) or (F). In the event of financial insolvency of the Company, no Retention shall apply.

        (F)      In the event the Company is obligated under the Policy to pay any Retention, the Company may
                 satisfy such Retention from any source. As a precondition to such recognition of the erosion of the
                 Retention from any source other than by payment by the Company, the Company shall provide the
                 Insurer with written proof, to the Insurer’s satisfaction, that payment of such Retention has been made.

        (G)      If more than one retention is applicable to different portions of Loss, including Defense Expenses, the
                 applicable Retention(s) will be applied separately to each portion of such Loss, and the sum of such
                 Retention(s) will not exceed the largest applicable Retention set forth in ITEM 4 of the Declarations.

V.      DEFENSE, SETTLEMENT AND ALLOCATION OF LOSS

        (A)      It shall be the duty of the Insured and not the duty of the Insurer to defend any Claim, Interview or
                 Investigation Demand under this Policy.

        (B)      No Insured may incur any Defense Expenses in connection with any Claim, Interview or
                 Investigation Demand, or admit liability for, make any settlement offer with respect to, or settle any
                 Claim without the Insurer's consent, such consent not to be unreasonably delayed or withheld;
                 however, the Insured may settle a Claim without such consent, if the total amount of such settlement
                 and Defense Expenses does not exceed fifty percent (50%) of the amount of the applicable
                 Retention(s) for such Claim.

        (C)      Upon the written request of an Insured, the Insurer will advance Defense Expenses on a current
                 basis, but no less so than quarterly, excess of the applicable Retention, before the disposition of the
                 Claim, Interview or Investigation Demand for which this Policy provides coverage. As a condition of
                 the advancement of Defense Expenses, each Insured agrees that if and to the extent it is determined
                 that such Defense Expenses are not insured under this Policy, such Defense Expenses shall be
                 repaid to the Insurer by the Insureds, severally according to their respective interests.




BR 71 00 09 14                       .                                                                   Page 8 of 14
                     © 2014 X.L. America, Inc. All Rights Reserved May not be copied without permission.
                                                                                                            EXHIBIT 2
                   Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 30 of 42

        (D)      If both Loss covered by this Policy and loss not covered by this Policy are incurred, either because a
                 Claim, Interview or Investigation Demand made against the Insured contains both covered and
                 uncovered matters, or because a Claim, Interview or Investigation Demand is made against both
                 the Insured and others (including the Company for Claims other than Securities Claims) not insured
                 under this Policy, the Insured and the Insurer will use their best efforts to determine a fair and
                 appropriate allocation of Loss between that portion of Loss that is covered under this Policy and that
                 portion of loss that is not covered under this Policy. Additionally, the Insured and the Insurer agree
                 that in determining a fair and appropriate allocation of Loss, the parties will take into account the
                 relative legal and financial exposures of, and relative benefits obtained in connection with the defense
                 and/or settlement of the Claim, Interview or Investigation Demand by, the Insured and others.

        (E)      In the event that an agreement cannot be reached between the Insurer and the Insured as to an
                 allocation of Loss, as described in (D) above, then the Insurer shall advance that portion of Loss
                 which the Insured and the Insurer agree is not in dispute until a final amount is agreed upon or
                 determined pursuant to the provisions of this Policy and applicable law.

VI.     GENERAL CONDITIONS

         (A)     NOTICE

                 (1)      As a condition precedent to any right to payment under this Policy with respect to any Claim
                          or Investigation Demand, the Insured shall give written notice to the Insurer of each Claim
                          or Investigation Demand as soon as practicable after it is first made, including but not limited
                          to written notice as soon as practicable of each Claim or Investigation Demand deemed to
                          constitute a single Claim or Investigation Demand pursuant to Section VI (B) below. Such
                          notice shall be provided as soon as practicable after the risk management or general counsel
                          departments of the Parent Company first becomes aware of such Claim or Investigation
                          Demand. In the event that the Insureds fail to provide timely notice to the Insurer under this
                          Section VI (A)(1), the Insurer shall not be entitled to deny coverage solely based on such
                          untimely notice unless the Insurer can demonstrate its interests were materially prejudiced by
                          reason of such untimely notice.


                 (2)      As a condition precedent to any right to payment under this Policy with respect to any
                          Interview, the Insured may elect to give the Insurer written notice thereof during the Policy
                          Period pursuant to Section VI (A)(4) below.

                 (3)      If, during the Policy Period, the Insured provides the Insurer with written notice of:

                          (a)      a specific Wrongful Act, the consequences which have resulted or may result
                                   therefrom (including but not limited to actual or potential damages), the identities of
                                   the potential claimants, and the circumstances by which the Insured first became
                                   aware of such Wrongful Act;

                          (b)      its receipt of a request to toll or waive a statute of limitations in connection with a
                                   Wrongful Act; or

                          (c)      an Interview first received during the Policy Period,

                          then any Claim or Investigation Demand subsequently made arising out of such Wrongful
                          Act, request to toll or waive a statute of limitation or Interview will be treated as if it had been
                          first made during the Policy Period, provided written notice of any subsequent Claim or
                          Investigation Demand is provided to the Insurer as soon as practicable after such Claim or
                          Investigation Demand is made.

                 (4)      All notices under Section VI (A)(1),(2) and (3) above must be sent by:

                          (a)      first class U.S. mail, overnight mail or the equivalent to the address set forth in ITEM 7
                                   of the Declarations: Attention Claim Department; or

                          (b)      electronic mail (email) to the address shown in ITEM 7 of the Declarations.
BR 71 00 09 14                         .                                                                   Page 9 of 14
                       © 2014 X.L. America, Inc. All Rights Reserved May not be copied without permission.
                                                                                                              EXHIBIT 2
                       Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 31 of 42

        (B)      INTERRELATED CLAIMS

                 All Claims, Investigation Demands, Interviews or requests to toll or waive a statute of limitations,
                 arising from the same Interrelated Wrongful Acts shall be deemed to constitute a single Claim,
                 Investigation Demand or Interview and shall be deemed to have been made at the earliest of the
                 time at which the earliest such Claim, Investigation Demand, or Interview is made or deemed to
                 have been made pursuant to Section VI (A) above.


        (C)      OTHER INSURANCE AND SERVICE IN CONNECTION WITH NON-PROFIT ENTITIES AND JOINT
                 VENTURES

                 (1)       Subject to Section IV LIMIT OF LIABILITY INDEMNIFICATION AND RETENTIONS (F), all
                           coverage under this Policy will be specifically excess of and will not contribute with any other
                           valid and collectible management liability insurance, including but not limited to any insurance
                           under which there is a duty to defend, unless such other insurance is specifically excess of
                           this Policy, or a personal umbrella policy or personal directorship liability policy purchased by
                           an Insured Person. This Policy will not be subject to the terms of any other insurance policy.

                 (2)       All coverage under this Policy for Loss from Claims and Interviews made against the
                           Insured Persons while acting in their capacity as a director, officer, trustee, regent or
                           governor of a Non-Profit Entity or persons occupying elected or appointed positions having
                           fiduciary, supervisory or managerial duties and responsibilities comparable to those of the
                           Insured Persons of the Company, regardless of the name or title by which such position is
                           designated, of a Joint Venture will be specifically excess of and will not contribute with, any
                           other insurance or indemnification available to such Insured Person from such Non-Profit
                           Entity or Joint Venture by reason of his or her service as such.

        (D)      MERGERS AND ACQUISITIONS (CHANGES IN EXPOSURE OR CONTROL)

                 (1)       If during the Policy Period the Company acquires any entity by merger, consolidation or
                           otherwise such that the entity becomes a Subsidiary, coverage shall be provided for any
                           Loss involving a Claim, Interview or Investigation Demand for a Wrongful Act occurring
                           after the consummation of the transaction.

                 (2)       If, however, by reason of the transaction (or series of transactions) described in (D)(1) above,
                           the assets or liabilities so acquired or so assumed as a result of such acquisition, exceed
                           thirty-five percent (35%) of the total assets or liabilities, respectively, of the Company, as
                           represented in the Company's most recent audited consolidated financial statements,
                           coverage under this Policy shall be provided for a period of ninety (90) days or to the
                           Expiration Date, whichever occurs first, for any Loss involving a Claim, Interview or
                           Investigation Demand for a Wrongful Act that occurred after the transaction has been
                           consummated. Coverage beyond such period will be provided only if:

                           (a)      the Insurer receives written notice containing full details of the transaction(s); and

                           (b)      the Insurer at its sole discretion, agrees to provide such additional coverage upon
                                    such terms, conditions, limitations, and additional premium that it deems appropriate.

                 (3)       With respect to the acquisition, assumption, merger, consolidation or otherwise of any entity
                           as described in (D)(1) and (2) above, there will be no coverage available to the Company, an
                           Insured Person, or to the acquired entity under this Policy for Claims made against the
                           Company , an Insured Person, or the acquired entity, for a Wrongful Act committed any
                           time during which such entity, is not an Insured.

                 (4)       If any entity ceases to be a Subsidiary, the coverage provided under this Policy shall continue
                           to apply to the Insured Persons who, because of their service with such Subsidiary, were
                           covered under this Policy but only with respect to a Claim for a Wrongful Act that occurred or
                           allegedly occurred prior to the time such Subsidiary ceased to be a Subsidiary of the
                           Company.

BR 71 00 09 14                          .                                                                 Page 10 of 14
                        © 2014 X.L. America, Inc. All Rights Reserved May not be copied without permission.
                                                                                                              EXHIBIT 2
                       Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 32 of 42

                 (5)      If during the Policy Period there is a Change In Control, the coverage provided under this
                          Policy shall continue to apply but only with respect to a Claim against an Insured for a
                          Wrongful Act committed or allegedly committed up to the time of the Change In Control; and

                          (a)      coverage will cease with respect to any Claim for a Wrongful Act committed
                                   subsequent to the Change In Control; and

                          (b)      the entire premium for the Policy will be deemed to be fully earned immediately upon
                                   the consummation of a Change In Control.

        (E)      CANCELLATION AND RENEWAL OF COVERAGE

                 (1)      Except for the nonpayment of premium, as set forth in (E)(2) below, the Parent Company has
                          the exclusive right to cancel this Policy. Cancellation may be effected by mailing to the Insurer
                          written notice when such cancellation shall be effective, provided the date of cancellation is
                          not later than the Expiration Date set forth in ITEM 2 of the Declarations. In such event, the
                          Insurer shall retain the customary short rate portion of the earned premium. Return or tender
                          of the unearned premium is not a condition of cancellation.

                 (2)      The Insurer may only cancel this Policy for nonpayment of premium. The Insurer will provide
                          not less than twenty (20) days written notice stating the reason for cancellation and when the
                          Policy will be canceled. Notice of cancellation will be sent to the Parent Company and the
                          agent of record for the Insured, if applicable.

                 (3)      The Insurer is under no obligation to renew this Policy upon its expiration. Once the Insurer
                          chooses to non-renew this Policy, the Insurer will deliver or mail to the Parent Company
                          written notice stating such at least sixty (60) days before the Expiration Date set forth in ITEM
                          2 of the Declarations.

        (F)      OPTIONAL EXTENSION PERIOD

                 (1)      If either the Parent Company or the Insurer does not renew this Policy, the Parent Company
                          or any Insured Person shall be entitled, upon payment of an additional premium set forth in
                          ITEM 5 of the Declarations, to an extension of the coverage provided by this Policy with
                          respect only to any Claim or Investigation Demand first made or deemed first made during
                          the period of time set forth in ITEM 5 of the Declarations after the Policy Expiration Date, but
                          only with respect to a Wrongful Act occurring prior to the Policy Expiration Date. Any such
                          Claim or Investigation Demand shall be deemed to have been made during the Policy
                          Period.

                 (2)      As a condition precedent to the right to purchase the Optional Extension Period, the total
                          premium for this Policy must have been paid in full. The right of the Parent Company or any
                          Insured Person to purchase the Optional Extension Period will be immediately terminated if
                          the Insurer does not receive written notice by the Parent Company or Insured Person
                          advising it wishes to purchase the Optional Extension Period together with full payment of the
                          premium for the Optional Extension Period within thirty (30) days after the Policy Expiration
                          Date.

                 (3)      If the Parent Company or Insured Person elects to purchase the Optional Extension Period
                          as set forth in (F)(1) and (2) above, the entire premium for the Optional Extension Period will
                          be deemed to be fully earned at the Inception Date for the Optional Extension Period.

                 (4)      The purchase of the Optional Extension Period will not in any way increase the Limit of
                          Liability set forth in ITEM 3 of the Declarations, and the Limit of Liability with respect to Claims
                          made during the Optional Extension Period shall be part of and not in addition to the Limit of
                          Liability for all Claims, Interviews and Investigation Demands made during the Policy
                          Period.




BR 71 00 09 14                         .                                                                 Page 11 of 14
                       © 2014 X.L. America, Inc. All Rights Reserved May not be copied without permission.
                                                                                                             EXHIBIT 2
                       Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 33 of 42

        (G)      ASSISTANCE, COOPERATION AND SUBROGATION

                 (1)       The Insured agrees to provide the Insurer with all information, assistance and cooperation
                           that the Insurer may reasonably request in connection with any Claim, Investigation Demand
                           or Interview that is reasonably likely to be covered under this Policy, and further agrees that it
                           will do nothing which in any way increases the Insurer's exposure under this Policy or in any
                           way prejudices the Insurer's potential or actual rights of recovery against any party.

                 (2)       In the event of any payment under this Policy, the Insurer will be subrogated to the extent of
                           such payment of Loss to all of the Insured’s rights of recovery; provided that the Insurer will
                           be subrogated to any Insured’s potential or actual rights of recovery against any Insured
                           Person only in the event that Exclusion (B)(3) of the Policy is applicable to such Insured
                           Person in connection with such Loss. The Insured shall execute all papers required and will
                           do everything necessary to secure such rights including but not limited to the execution of
                           such documents as are necessary to enable the Insurer to effectively bring suit in its name,
                           and will provide all other assistance and cooperation which the Insurer may reasonably
                           require. It is understood that the failure of any Insured Person to give the Insurer cooperation
                           and information as required in this paragraph shall not impair the rights of the Company, or
                           any other Insured Person under this Policy.

                 (3)       In the event the Insurer recovers amounts it paid under this Policy, the Insurer will reinstate
                           the applicable Limits of Liability of this Policy to the extent of such recovery, less the Insurer’s
                           costs incurred in obtaining such recovery. It is understood and agreed that the Insurer shall
                           have no duty to seek such a recovery.

        (H)      EXHAUSTION

                 If the Insurer's Limit of Liability as set forth in ITEM 3 of the Declarations is exhausted by the payment
                 of Loss, the premium as set forth in ITEM 8 of the Declarations will be fully earned and, subject to
                 Section VI General Condition (G)(3), all obligations of the Insurer under this Policy will be completely
                 fulfilled and exhausted, and the Insurer will have no further obligations of any kind whatsoever under
                 this Policy.

        (I)      REPRESENTATION CLAUSE

                 The Insured represents that the statements and particulars contained in the Application as well as
                 any prior application submitted to the Insurer are true, accurate and complete, and agree that this
                 Policy is issued in reliance on the truth of that representation, and that such particulars and
                 statements, which are deemed to be incorporated into and constitute a part of this Policy, form the
                 basis of this Policy. No knowledge or information possessed by any Insured Person will be imputed to
                 any other Insured Person. With respect to Claims made under Insuring Agreement (C) only, no
                 knowledge or information possessed by any Insured Person other than a past or present chief
                 executive officer or chief financial officer of the Parent Company will be imputed to the Company. In
                 the event that any of the particulars or statements in the Application are untrue, this Policy will be
                 void with respect to any Insured who knew of such untruth.

                 This Policy shall not be rescinded by the Insurer; provided that nothing herein shall limit or waive any
                 other rights or remedies available under the Policy or applicable law.

        (J)      ACTION AGAINST THE INSURER, ASSIGNMENT, AND CHANGES TO THE POLICY

                 (1)       No action may be taken against the Insurer unless, as a condition precedent thereto, there
                           has been full compliance with all of the terms and conditions of this Policy.

                 (2)       Nothing contained herein shall give any person or entity any right to join the Insurer as a party
                           to any Claim against the Insured to determine its liability, nor may the Insured implead the
                           Insurer in any Claim.

                 (3)       Assignment of interest under this Policy shall not bind the Insurer unless its consent is
                           endorsed hereon.

BR 71 00 09 14                          .                                                                 Page 12 of 14
                        © 2014 X.L. America, Inc. All Rights Reserved May not be copied without permission.
                                                                                                              EXHIBIT 2
                       Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 34 of 42

                 (4)       Notice to any agent or knowledge possessed by any agent or other person acting on behalf of
                           the Insurer will not cause a waiver or change in any part of this Policy or prevent the Insurer
                           from asserting any right under the terms, conditions and limitations of this Policy. The terms,
                           conditions and limitations of this Policy may only be waived or changed by written
                           endorsement.

        (K)      AUTHORIZATION AND NOTICES

                 It is understood and agreed that the Parent Company will act on behalf of the Company and the
                 Insured Persons with respect to:

                 (1)       the payment of the premiums;

                 (2)       the receiving of any return premiums that may become due under this Policy;

                 (3)       the giving of all notices to the Insurer as provided herein; and

                 (4)       the receiving of all notices from the Insurer.

        (L)      PRIORITY OF PAYMENTS

                 In the event of Loss, including Defense Expenses, payable under more than one of the Insuring
                 Agreements of the Policy, then the Insurer shall, to the maximum extent practicable and subject at all
                 times to the Insurer’s maximum aggregate Limit of Liability as set forth in ITEM 3 of the Declarations,
                 pay such Loss as follows:

                 (1)       first, the Insurer shall pay that Loss, if any, which the Insurer may be liable to pay on behalf of
                           the Insured Persons which the Company is not permitted nor required to pay on behalf of
                           the Insured Persons as indemnification;

                 (2)       second, the Insurer shall pay that Loss, if any, which the Insurer may be liable to pay on
                           behalf of the Company which the Company is permitted or required to pay on behalf of the
                           Insured Persons; and

                 (3)       third, the Insurer shall make such other payments which the Insurer may be liable to make
                           under Insuring Agreements (C) and/or (F) or otherwise.

        (M)      BANKRUPTCY

                 Bankruptcy or insolvency of any Insured shall not relieve the Insurer of any of its obligations under
                 this Policy. In such event, including any liquidation or reorganization proceeding of the Company,
                 then each Insured and the Insurer hereby agree not to oppose or object to any efforts by any Insured
                 Person to obtain relief from any stay or injunction.

        (N)      ENTIRE AGREEMENT – WORLDWIDE COVERAGE

                 (1)       The Insured agrees that the Declarations, Policy, including the endorsements, attachments
                           and the Application, shall constitute the entire agreement between the Insurer or any of its
                           agents and the Insured relating to this insurance. The coverage afforded by the Policy shall
                           apply anywhere in the world.

                 (2)       If the Parent Company requests management or directors and officers liability policies for
                           issuance to its foreign Subsidiaries in their own countries, the Insurer or a subsidiary or
                           affiliate of XL Group plc shall provide a quote to the Parent Company for such policies;
                           provided that the Insurer or a subsidiary or affiliate of XL Group plc can support or facilitate the
                           issuance of the policies to such foreign Subsidiaries in their applicable foreign countries. Any
                           coordination of coverage under such policies with coverage under this Policy shall be set forth
                           in an endorsement attached to this Policy.



BR 71 00 09 14                          .                                                                 Page 13 of 14
                        © 2014 X.L. America, Inc. All Rights Reserved May not be copied without permission.
                                                                                                              EXHIBIT 2
                   Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 35 of 42

        (O)      CURRENCY

                 All premiums, limits of liability, retentions, Loss and other amounts under this Policy are expressed
                 and payable in the currency of the United States of America. If judgment is rendered, settlement is
                 denominated or other elements of Loss are stated or incurred in a currency other than the United
                 States of America, payment of covered Loss due under this Policy, subject to its terms, conditions and
                 limitations, will be made either in such other currency (at the option of the Insurer and with the
                 agreement of the Parent Company), or, in the United States of America dollars at the rate of
                 exchange most recently published in The Wall Street Journal on the date of the Insurer’s obligation to
                 pay such Loss is established.




BR 71 00 09 14                       .                                                                 Page 14 of 14
                     © 2014 X.L. America, Inc. All Rights Reserved May not be copied without permission.
                                                                                                           EXHIBIT 2
Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 36 of 42




                                                         EXHIBIT 2
                Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 37 of 42




                                                                             XL Catlin - Professional Insurance
                                                                             100 Constitution Plaza
                                                                             17th Floor
                                                                             Hartford, CT 06103
                                                                             Phone      860-246-1863
                                                                             Fax        860-246-1899




November 28, 2018




Timothy Molineux
Marsh
1166 Avenue of the Americas
New York, NY 10036




Re: Amtrust Financial Services, Inc.
    Executive and Corporate Securities Liability Endorsements



Dear Timothy,


Enclosed, please find the endorsements for Amtrust Financial Services, Inc. Thank you for choosing XL Catlin
- Insurance. Please call if you have any questions or concerns.


Sincerely,




Michael Linehan




                                                                                              EXHIBIT 2
              Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 38 of 42
                                                                                                XL 80 20 01 02
Endorsement No.: 12                                         Effective: November 29, 2018
Named Insured: Amtrust Financial Services, Inc.             12:01 A.M. Standard Time
Policy No.: US00080794DO17A                                 Insurer: Indian Harbor Insurance Company




                        ADD/DELETE AN ENDORSEMENT
                         (FOR ADDITIONAL PREMIUM)

In consideration of an additional premium of $1,000,000.00 charged:

(1)     Endorsement No. 3 and Endorsement No. 4 are deleted from this Policy.

(2)     Item 8. of the Declarations is amended to read in its entirety as follows:

        “Item 8. Premium: $1,597,000.00 Total Policy Premium”




All other terms, conditions and limitations of this Policy shall remain unchanged.




XL 80 20 01 02                                                                                     Page 1 of 1
                                                                                              EXHIBIT 2
                Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 39 of 42
                                                                                    BR 83 43 02 16
Endorsement No.: 13                             Effective: November 29, 2018
Named Insured: Amtrust Financial Services, Inc. 12:01 A.M. Standard Time
Policy No.: US00080794DO17A                     Insurer: Indian Harbor Insurance Company
Policy Form: EXECUTIVE AND CORPORATE SECURITIES LIABILITY


                              GENERAL E&O EXCLUSION

In consideration of the premium charged:

(1)     No coverage will be available under this Policy for Loss from any Claim, Interview or Investigation
        Demand based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way
        involving any actual or alleged act, error, omission, misstatement, misleading statement or breach of duty
        in connection with the rendering of, or actual or alleged failure to render, any services for others for a fee
        or commission or on any other compensated basis by any person or entity otherwise entitled to coverage
        under this Policy.

(2)     Paragraph (1) above is not intended, however, nor shall it be construed, to apply to Loss in connection
        with any Securities Claim brought by a security holder of the Company, or a derivative action brought by
        or on behalf of, or in the name or right of, the Company, and brought and maintained independently of,
        and without the solicitation, assistance, participation or intervention of, an Insured.




All other terms, conditions and limitations of this Policy shall remain unchanged.




BR 83 43 02 16                                                                                   Page 1 of 1
            © 2016 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
                                                                                                       EXHIBIT 2
                 Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 40 of 42
                                                                                                DO 83 74 06 03
Endorsement No.: 14                                         Effective: November 29, 2018
Named Insured: Amtrust Financial Services, Inc.             12:01 A.M. Standard Time
Policy No.: US00080794DO17A                                 Insurer: Indian Harbor Insurance Company




         INSURANCE ERRORS & OMISSIONS EXCLUSION

In consideration of the premium charged:

(1)     Whenever used in this endorsement, the term “Insurance Contract” means any policy or agreement of
        insurance, reinsurance or indemnity, including but not limited to bonds, annuities, endowments, pension
        contracts and risk management self-insurance programs, pools or similar programs.

(2)     No coverage will be available under this Policy for Claims based upon, arising out of, directly or indirectly
        resulting from, in consequence of, or in any way involving:

        (a)      the actual or alleged refusal to offer, issue or renew, or the cancellation of, any Insurance
                 Contract;

        (b)      the actual or alleged failure or refusal to pay, or delay in the payment of, benefits due or alleged
                 to have been due under any Insurance Contract;

        (c)      the actual or alleged lack of good faith or unfair dealing in the handling of any claim or obligation
                 under any Insurance Contract, or the brokering or underwriting of insurance policies or risks;

        (d)      the actual or alleged conduct of the Company or any Insured Person as an insurance agent or
                 insurance broker in the negotiation, placement or maintenance of any Insurance Contract;

        (e)      the rendering of professional services for others in the Company’s capacity as investment
                 counselor, manager or advisor, investment banker, securities broker or dealer, financial planner
                 or analyst, insurance agent or broker, general partner, limited partner or partnership unit
                 distributor, or any similar capacity;

        (f)      the sponsorship, ownership, control, management or operation of any investment company
                 required to be registered with the United States Securities and Exchange Commission by the
                 Investment Company Act of 1940;

        (g)      the offering or sale of shares in any unit investment trust or management investment company or
                 of variable annuity plans;

        (h)      any diminution of assets in connection with the activities described in subparagraphs (2)(f) and
                 (2)(g) above; or

        (i)      any actual or alleged failure to effect or maintain reinsurance.

(3)     Paragraph (2) above is not intended, however, nor shall it be construed, to apply to Loss in connection
        with any Securities Claim brought by a security holder of the Company, or a derivative action brought by
        or on behalf of, or in the name or right of, the Company, and brought and maintained independently of,
        and without the solicitation, assistance, participation or intervention of, an Insured.




All other terms, conditions and limitations of this Policy shall remain unchanged.




DO 83 74 06 03                                                                                            Page 1 of 1
                                                                                                       EXHIBIT 2
                Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 41 of 42
                                                                                  BRX 80 152 09 18
Endorsement No.: 15                             Effective: November 29, 2018
Named Insured: Amtrust Financial Services, Inc. 12:01 A.M. Standard Time
Policy No.: US00080794DO17A                     Insurer: Indian Harbor Insurance Company
Policy Form: EXECUTIVE AND CORPORATE SECURITIES LIABILITY


       AMEND PRIOR ACTS EXCLUSION ENDORSEMENT

In consideration of the premium charged:

(1)     Solely with respect to Claims, Interviews or Investigation Demands first made on or after the Effective
        Date of this Endorsement, Endorsement No. 5 to this Policy shall be deleted in its entirety.

(2)     It is understood and agreed that with respect to Claims, Interviews or Investigation Demands made on or
        after the Effective Date of this Endorsement, no coverage will be available under this Policy for Claims,
        Interviews or Investigation Demands based upon, arising out of, directly or indirectly resulting from, in
        consequence of, or in any way involving any fact, circumstance, situation, transaction, event or Wrongful
        Act which, before such Effective Date, was the subject of any notice given under this or any other
        Management Liability policy, Directors and Officers liability policy or similar policy.




All other terms, conditions and limitations of this Policy shall remain unchanged.




BRX 80 152 09 18                                                                                 Page 1 of 1
            © 2018 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
                                                                                                   EXHIBIT 2
                Case 1:21-cv-01942 Document 1-2 Filed 03/05/21 Page 42 of 42
                                                                                   BR 80 179 08 16
Endorsement No.: 16                             Effective: November 29, 2018
Named Insured: Amtrust Financial Services, Inc. 12:01 A.M. Standard Time
Policy No.: US00080794DO17A                     Insurer: Indian Harbor Insurance Company
Policy Form: EXECUTIVE AND CORPORATE SECURITIES LIABILITY


                  CONVERT TO RUN-OFF ENDORSEMENT

In consideration of an additional premium of $1,000,000.00 (the “Run-off Premium”):

(1)     The amount of unearned premium for the Original Policy Period, as defined below, is $43,680.00

(2)     Item 2 of the Declarations is amended to read in its entirety as follows:

        “Item 2. Policy Period: From: October 21, 2017      To: November 29, 2024
        At 12:01 AM Standard Time at your Mailing Address Shown Above”

(3)     It is expressly understood and agreed that the maximum aggregate Limit of Liability set forth in Item 3 of
        the Declarations shall continue to be the maximum aggregate Limit of Liability for the entire Policy Period,
        as amended in paragraph (2) above.

(4)     Item 5 of the Declarations is deleted in its entirety.

(5)     Item 8 of the Declarations is amended to read in its entirety as follows:

        “Item 8. Premium:
                 Original Premium:                 $597,000.00
                 Run-off Premium:                  $1,000,000.00
                 Unearned Premium:                 $43,680.00
                 Taxes, Surcharges or Fees:        $0.00
                 Total Policy Premium:             $1,553,320.00

(6)     No coverage will be available under this Policy for any Claim based upon, arising out of, directly or
        indirectly resulting from, in consequence of, or in any way involving any a Wrongful Act committed or
        allegedly committed on or after November 29, 2018 or with respect to any Interview or Investigation
        demand in connection with any act, fact, circumstance, transaction, or event taking place on or after
        November 29, 2018.

(7)     Section VI General Conditions (D)(5) of the Policy is deleted in its entirety.

(8)     Section VI General Conditions (E)(1) of the Policy is amended to read in its entirety as follows:

        “(1)    Except for the nonpayment of premium, as set forth in (E)(2) below, the Parent Company has the
                exclusive right to cancel this Policy. Cancellation may be effected by mailing to the Insurer written
                notice stating when such cancellation shall be effective, provided the date of cancellation is not
                later than the Expiration Date set forth in ITEM 2 of the Declarations.”

(9)     Section VI General Conditions (F) of the Policy is deleted in its entirety. All other references in the Policy
        to the Optional Extension Period are deleted.

(10)    The entire premium for this Policy shall as set forth in paragraph (5) above be deemed fully earned as of
        November 29, 2018.

(11)    Section VI General Conditions (A)(3) of the Policy is deleted in its entirety.

(12)    Solely for the purposes of this endorsement, the term Original Policy Period means the period of time
        from October 21, 2017 to November 29, 2018.

All other terms, conditions and limitations of this Policy shall remain unchanged.
BR 80 179 08 16                                                                                   Page 1 of 1
             © 2016 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
                                                                                                       EXHIBIT 2
